--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
 
 

 
 
ASSET PURCHASE AGREEMENT
 
 
Dated as of April 5, 2009
 
 
among
 
 
SYSTEMAX INC.,
 
 
as Buyer,
 
 
and
 
 
CIRCUIT CITY STORES WEST COAST, INC.
 
 
and
 
 
CIRCUIT CITY STORES, INC.,
 
 
as Sellers
 



 
 

--------------------------------------------------------------------------------

 

 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT, dated as of April 5, 2009 (this “Agreement”), is
by and among Systemax Inc., a Delaware corporation (“Buyer”), Circuit City
Stores West Coast, Inc., a California corporation (“CCWC”), and Circuit City
Stores, Inc., a Virginia corporation (the “Company”, and together with CCWC, the
“Sellers”).
 
WHEREAS, each of CCWC and the Company are debtors which have commenced cases
under chapter 11 of the Bankruptcy Code by filing voluntary petitions with the
United States Bankruptcy Court for the Eastern District of Virginia (the
“Bankruptcy Court”) (collectively, the “Cases”);
 
WHEREAS, Sellers currently operate the Business;
 
WHEREAS, each of the Sellers wishes to sell, or cause to be sold, to Buyer, and
Buyer wishes to purchase from the Sellers, all of the Acquired Assets pursuant
to, inter alia, Sections 363 and 365 of the Bankruptcy Code, the applicable
Federal Rules of Bankruptcy Procedure, and all other Applicable Laws; and
 
WHEREAS, the sale of the Acquired Assets is subject to the approval of the
Bankruptcy Court.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the terms and conditions hereof, the parties, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I

 
PURCHASE AND SALE OF ACQUIRED ASSETS; PURCHASE PRICE
 
SECTION 1.01.    Purchase and Sale of Acquired Assets.
 
Subject to the terms and conditions of this Agreement, at and as of the Closing,
(a) the Sellers shall (and the Company shall cause the Sellers and the Sellers’
subsidiaries to) sell, assign, convey, transfer and deliver to Buyer all of
seller’s rights and interests in and to the Acquired Assets, free and clear of
all Liens other than Assumed Liens, and free and clear of all Liabilities; and
(b) in exchange therefor, Buyer shall pay an amount equal to the Purchase Price
in accordance with Section 1.03, and shall accept, assume and agree to pay,
perform or otherwise discharge, in accordance with the respective terms and
subject to the respective conditions thereof, the Assumed Liens.
 
SECTION 1.02.    Assets and Liabilities.
 
(a)    Acquired Assets.  For purposes of this Agreement, “Acquired Assets” means
all rights and interests of the Sellers described in clauses (i) through (vii)
below, and a non-exclusive, perpetual, royalty free, worldwide right to use the
Alpine Data.  For the avoidance of doubt, if any Acquired Asset is not sold,
assigned, conveyed,
 
 
1

--------------------------------------------------------------------------------


 
 
transferred or delivered to Buyer or its designees on the Closing Date, such
Acquired Asset shall be sold, assigned, conveyed, transferred or delivered as
promptly as possible in accordance with the procedures for assumption and
assignment set forth in the Sale Order.
 
(i)    The “Circuit City” and related trademarks and domain names set forth on
Schedule 1.02(a)(i) and all goodwill associated with such trademarks (the
“Circuit City Marks”);
 
(ii)    “The City” and related trademarks and domain names set forth on Schedule
1.02(a)(ii) and all goodwill associated with such trademarks (the “City Marks”),
it being understood that notwithstanding anything in this Agreement to the
contrary, the City Marks are being sold, assigned, conveyed, transferred or
delivered to Buyer on an “as is” basis, and all warranties, express or implied,
including warranties of merchantability and fitness for use, are excluded from
the sale and transfer of the City Marks.  In addition, Sellers make no
representations or warranties of any nature with respect to the City Marks;
 
(iii)    The other miscellaneous domain names set forth on Schedule
1.02(a)(iii);
 
(iv)    The toll-free numbers set forth on Schedule 1.02(a)(iv);
 
(v)     The patents, and registrations and applications therefor, set forth on
Schedule 1.02(a)(v) (the “Patents”);
 
(vi)    The website content described in Schedule 1.02(a)(vi); and
 
(vii)    Subject to the terms of Section 5.02(g), Section 5.06, and Bankruptcy
Court approval, the Circuit City Data.
 
(b)    Excluded Assets.  Notwithstanding anything to the contrary in this
Agreement and for the avoidance of doubt, Seller is not selling, conveying,
assigning, transferring or delivering to Buyer any assets or rights other than
those conveyed to Buyer pursuant to the terms of Section 1.02(a) (all other
assets and rights, the “Excluded Assets”).
 
(c)    Excluded Liabilities.  Notwithstanding anything contained in this
Agreement to the contrary, Buyer is not assuming any Liabilities related to the
Acquired Assets.  All Liabilities related to the Acquired Assets shall be
Excluded Liabilities and shall be retained by and remain the Liabilities of the
Sellers.
 
SECTION 1.03.    Purchase Price.
 
The purchase price for the Acquired Assets (the “Purchase Price”) shall be (a)
an amount in cash equal to Six Million Five Hundred Thousand Dollars
($6,500,000) (the “Initial Consideration”) which for the purposes of this
Agreement shall include the good faith deposit previously delivered by Buyer to
the Sellers in connection with Buyer’s bid proposals for the Acquired Assets,
and (b) the Earn-Out Payment (as defined below).
 
 
2

--------------------------------------------------------------------------------



 
SECTION 1.04.    Earn-Out Payment.
 
(a)           Buyer shall pay or cause to be paid to Sellers an additional
payment (each, an “Earn-Out Payment”), as and to the extent provided in this
Section 1.04, in respect of CC Net Revenues (as defined below) of Buyer or its
Affiliates during each Earn-Out Period (as defined below).  As used herein each
“Earn-Out Payment” shall be computed as follows (provided, however, that each
dollar amount referenced below shall be reduced by fifty percent (50%) in the
case of the Third Earn-Out Period (as defined below)):
 

 
In respect of CC Net Revenues during the then-applicable Earn Out Period:
The Earn-Out Payment on each such tranche of CC Net Revenues shall be equal to:
     
(a)
greater than $0 but less than Five Hundred Million Dollars ($500,000,000)
½ of 1% of such CC Net Revenues
     
(b)
in respect of incremental CC Net Revenues above those in paragraph (a) and
greater than Five Hundred Million Dollars ($500,000,000)
but less than One Billion Dollars ($1,000,000,000)
1% of such CC Net Revenues
     
(c)
in respect of incremental CC Net Revenues above those in paragraphs (a) and (b)
and greater than One Billion Dollars ($1,000,000,000)
but less than One Billion Five Hundred Million Dollars ($1,500,000,000)
1½% of such CC Net Revenues
     
(d)
in respect of incremental CC Net Revenues above those in paragraphs (a), (b) and
(c) and greater than One Billion Five Hundred Million
Dollars ($1,500,000,000)
1¾% of such CC Net Revenues



For purposes hereof, “CC Net Revenues” shall mean the amount of gross revenues
of Buyer or Affiliates of Buyer during the Earn-Out Period from the sale of (i)
goods originated through any of the domain names or URLs acquired hereunder,
less returns, credits, allowances and freight charges or (ii) any other
proprietary product of Buyer or Affiliates of Buyer that is sold utilizing the
Circuit City brand through any other Buyer sales channel.  “Earn-Out Period”
shall mean each of the following periods: (i) the period commencing on the
thirtieth (30th) day following the Closing Date and ending on the one year
anniversary of the thirtieth (30th) day following the Closing Date (the “First
Earn-Out Period”); (ii) the period commencing on the day immediately following
the end of the First Earn-Out Period and ending on the one year anniversary of
the end
 
 
 
3

--------------------------------------------------------------------------------


 
 
of the First Earn-Out Period (the “Second Earn-Out Period”); and (iii) the
period commencing on the day immediately following the end of the Second
Earn-Out Period and ending on the date six (6) months after the end of the
Second Earn-Out Period (the “Third Earn-Out Period”).
 
(b)           As soon as practicable following the end of each Earn-Out Period
but in no event more than ninety (90) days thereafter, Buyer shall prepare and
deliver to the Sellers, a certificate setting forth in reasonable detail the
calculation of the Earn-Out Payment associated with such Earn-Out Period (the
“Earn-Out Certificate”).
 
(c)           Sellers shall have a period of thirty (30) days after receipt of
each Earn-Out Certificate to audit at Sellers’ sole cost and expense the CC Net
Revenues and Buyer’s calculation of the Earn-Out Payment reflected in such
Earn-Out Certificate (the “Audit Period”), and in this regard Sellers shall be
given access, upon reasonable advance written request during regular business
hours, to Buyer’s books and records reasonably necessary to determine the CC Net
Revenues.  Sellers shall have a period of ten (10) Business Days after the
expiration of the each Audit Period to present, in writing, to Buyer any
objection Sellers may have to any of the matters set forth in the related
Earn-Out Certificate, which objections shall be set forth in reasonable detail
and shall state the basis for such objection in reasonable detail.  If no
objections are raised within such 10-Business Day period, the Earn-Out
Certificate shall be deemed accepted and approved by Buyer and by Sellers and
the payment required by Section 1.04(a) shall be made no later than the third
(3rd) Business Day following the expiration of such 10-Business Day period.
 
(d)           If Sellers shall raise any objections within the aforesaid
10-Business Day period, representatives of Buyer and Sellers shall attempt to
resolve the matter or matters in dispute and, if resolved, shall accept on
behalf of Buyer and Sellers a revised Earn-Out Certificate prepared in
accordance with such resolution, whereupon the confirmed or revised Earn-Out
Certificate shall be final, binding and conclusive on Buyer and Sellers.  In
such event, the payment required by Section 1.04(a) shall be made no later than
three (3) Business Days following the receipt of such confirmed or revised
Earn-Out Certificate by Buyer and Sellers.
 
(e)           If such dispute cannot be resolved by representatives of Buyer and
Sellers within ten (10) Business Days after the delivery of the Earn-Out
Certificate, then the specific matters in dispute shall be submitted to a
recognizable, reputable and impartial certified public accounting firm that is
mutually acceptable to the Buyer and the Seller (the “Neutral Firm”).  If the
Buyer and the Sellers cannot agree upon a Neutral Firm within ten (10) days, a
mediator selected by JAMS at the request of the parties shall choose a
recognized, reputable, and impartial certified public accounting firm to act as
the Neutral Firm.  The Neutral Firm shall promptly resolve the amounts remaining
in dispute between the parties and shall, within thirty (30) days of its
engagement, deliver a revised Earn-Out Certificate in accordance with its
determination of the amounts remaining in dispute.  Such determination shall be
final, binding and conclusive on Buyer and Sellers.  In such event, the payment
required pursuant to Section 1.04(a) shall be made no later than three (3)
Business Days following the receipt of the documents confirming such
determination of the Neutral Firm by Buyer and Sellers.
 
(f)           The fees and expenses of the Neutral Firm shall be borne by the
Buyer if the Neutral Firm determines that an Earn-Out Payment that has not been
evidenced on the Earn-Out Certificate delivered pursuant to Sections 1.04(b)-(d)
is payable to the Sellers for the applicable Earn-Out Period and the fees and
expenses of the Neutral Firm shall be borne by the Sellers if the Neutral Firm
determines that no Earn-Out Payments are payable to Sellers for the applicable
Earn-Out Period other than those Earn-Out Payments evidenced on the Earn-Out
Certificate delivered pursuant to Sections 1.04(b)-(d).
 
 
4

--------------------------------------------------------------------------------


 
 
(g)           The parties agree to cooperate with each other and each other’s
authorized representatives and with the Neutral Firm in order that any and all
matters in dispute be resolved as soon as practicable and that a final
determination of the Earn-Out Payments be made.
 
SECTION 1.05.    Transfer Taxes.
 
Notwithstanding any other provision herein, all Transfer Taxes attributable to
the Sellers’ sale of the Acquired Assets, as well as the cost of the filing of
all necessary tax returns and other documentation with respect to all such
Transfer Taxes, shall be borne and paid equally by the Sellers, on the one hand,
and Buyer, on the other, when due, and the Sellers and Buyer shall file all
necessary tax returns and other documentation required to be filed by them with
respect to all such Transfer Taxes, and, if required by applicable law, Buyer
and the Sellers will, and will cause their affiliates to, file or join in the
execution of any such tax returns and other documentation; provided that the
parties shall reasonably cooperate in availing themselves of any available
exemptions from any collection of (or otherwise reduce) any such Transfer Taxes.
 
ARTICLE II

 
CLOSING; CERTAIN DELIVERIES
 
SECTION 2.01.    Closing.
 
Unless this Agreement shall have been terminated and the Transactions shall have
been abandoned pursuant to Article VII hereof, the closing of the Transactions
(the “Closing”) shall take place at the Delaware offices of Skadden, Arps,
Slate, Meagher & Flom LLP, One Rodney Square, Wilmington, Delaware, at 10:00
a.m. on the second Business Day following the satisfaction (or, to the extent
permitted, the waiver) of each of the conditions set forth in Article VI (other
than those conditions which, by their nature, can be fulfilled only at the
Closing, but subject to the fulfillment or waiver of such conditions) or at such
other place or at such other time as shall be agreed upon by Buyer and the
Company.  The date on which the Closing occurs is referred to in this Agreement
as the “Closing Date.”
 
SECTION 2.02.    Certain Deliveries of the Sellers.
 
At the Closing, the Sellers shall, at Sellers’ expense, deliver the following to
Buyer:
 
(a)    An executed Bill of Sale, Assignment and Assumption Agreement in form and
substance set forth in Exhibit A hereto;
 
(b)    A certified copy of the Sale Order;
 
(c)    The officer’s certificates required to be delivered pursuant to
Section 6.02(c) hereof;
 
(d)    A certified copy of all required directors’ resolutions;
 
 
5

--------------------------------------------------------------------------------


 
 
(e)    Duly executed and acknowledged (as appropriate) assignments of the U.S.
trademark registrations and applications and U.S. patents and patent
applications included in the Acquired Assets contemplated to be acquired
pursuant to the terms hereof, in a form reasonably acceptable to Buyer and
suitable for recording in the U.S. Patent and Trademark Office, as well as
assignment documents for trademark and/or patent rights in other jurisdictions
as reasonably requested by Purchaser;
 
(f)    Such other documents of assumption and adequate assurances as may be
required by the Sale Order that the Buyer shall have identified not later than
five (5) business days prior to the Closing Date; and
 
(g)    Such other documents as Buyer may reasonably require, including, without
limitation, as needed to convey to Buyer the Data, website content, toll-free
numbers, and domain names included in the Acquired Assets.
 
SECTION 2.03.    Certain Deliveries of Buyer.
 
At the Closing, Buyer shall, at Buyer’s expense, deliver to the Sellers:
 
(a)    By wire transfer of immediately available funds to the account(s)
designated by the Company, the Initial Consideration;
 
(b)    An executed Bill of Sale, Assignment and Assumption Agreement in form and
substance set forth in Exhibit A hereto;
 
(c)    The officer’s certificate required to be delivered pursuant to
Section 6.03(c) hereof;
 
(d)    An executed copy of the Canada License (as hereinafter defined);
 
(e)    Such other documents of assumption and adequate assurance as may be
required by the Sale Order; and
 
(f)    Such other documents as Sellers may reasonably require.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
RELATING TO THE COMPANY AND THE SELLERS
 
Sellers have delivered to Buyer and attached hereto certain Disclosure Schedules
prepared by Sellers with numbered sections corresponding to the relevant
sections in this Article III (the “Seller Disclosure Schedules”), and any
exception or qualification set forth in the Seller Disclosure Schedules with
respect to a particular representation or warranty contained in this Article III
shall be deemed to be an exception or qualification with respect to such section
of this Article III and all other representations or warranties contained in
this Article III only to the extent any description of fact regarding the event,
item or matter is disclosed in such a way as to make it reasonably apparent from
the face of such disclosure without further inquiry that such exception or
qualification is applicable to such other Section of this Article III.
 
The Sellers hereby represent and warrant to Buyer, jointly and severally, as of
the date of this Agreement and (unless the representation and warranty specifies
that it is made as of the date of this Agreement) as of the Closing Date as
follows:
 
SECTION 3.01.    Organization; Authority; Execution and Delivery;
Enforceability.
 
(a)    Each Seller is duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation.
 
(b)    The Sellers have full power and authority to execute and deliver (or
cause to execute and deliver) this Agreement and each other document, instrument
and certificate contemplated by this Agreement (the “Seller Documents”) and,
subject to the entry of the Sale Order, to consummate (or cause to consummate)
the Transactions and transactions contemplated by the Seller Documents.  The
execution and delivery by the Sellers of this Agreement and Seller Documents and
the consummation by the Sellers of the Transactions and transactions
contemplated by the Seller Documents have been duly authorized by all necessary
corporate action.  The Sellers have duly executed and delivered this Agreement
and, assuming this Agreement constitutes a valid and binding obligation of the
other parties hereto, this Agreement and the Seller Documents will, subject to
the entry of the Sale Order, constitute a valid and binding obligation of each
of the Sellers enforceable against it in accordance with its terms.
 
(c)    Any consent, authorization or approval required for the commencement of
the Cases, the execution and delivery of this Agreement and the Seller Documents
and the consummation of the Transactions and the transactions contemplated by
the Seller Documents has been obtained.
 
SECTION 3.02.    No Conflicts; Consents.
 
Subject to obtaining Bankruptcy Court approval pursuant to the Sale Order, and
assuming that Buyer acquires the Acquired Assets upon the consummation of the
Transactions, the execution and delivery by the Sellers of this Agreement does
not, and the consummation of the Transactions and compliance by the Sellers with
the terms hereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the properties or assets of the Sellers or any of their
subsidiaries under, any provision of (i) the certificate of incorporation or
by-laws of the Company or the comparable governing instruments of any of the
Sellers, (ii) subject to obtaining the third party consents set forth on
Section 3.02 of the Seller Disclosure Schedules to the extent required, any
Contract to which the Company or any of the Sellers is a party or by which any
of their respective properties or assets is bound or (iii) any judgment, order
or decree (“Judgment”) or statute, law, ordinance, rule or regulation
(“Applicable Law”) applicable to the Sellers or their respective properties or
assets, other than, in the case of clause (iii) above, any such items that,
individually or in the aggregate, would not reasonably be expected to have a
Seller Material Adverse Effect.  No consent of, or registration, declaration or
filing with, any Federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (a “Governmental
Entity”) is required to be obtained or made by or with respect to Sellers or any
of their subsidiaries in
 
 
6

--------------------------------------------------------------------------------


 
 
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions, other than (i) the Sale Order, (ii) such
filings as may be required by the Bankruptcy Court in connection with the Cases,
and (iii) such other items as are required solely by reason of the participation
of Buyer (as opposed to any third party) in the Transactions.
 
SECTION 3.03.    Title to Assets.
 
The Company or one of the Sellers has good and valid title to or leasehold
interest in the Acquired Assets in each case free and clear of Liens, except
(i) mechanics’, carriers’, workmen’s, landlord’s, repairmen’s or other like
Liens arising or incurred in the ordinary course of business, (ii) other
imperfections of title or encumbrances, if any, that, individually and in the
aggregate, do not materially impair, and would not reasonably be expected to
materially impair, the use of the Acquired Assets in the conduct of the Business
as conducted by the Company and its subsidiaries as of December 31, 2008, or
(iii) Liens listed in Section 3.03 of the Seller Disclosure Schedules (the Liens
described in clauses (i), (ii) and (iii) above are referred to collectively as
“Assumed Liens”).  Assuming receipt of the Sale Order and obtaining the consents
listed in Section 3.02 of the Seller Disclosure Schedules, upon Closing, Buyer
will be vested with good and valid title to or leasehold interest in the
Acquired Assets free and clear of all Liens, except for the Assumed Liens, to
the fullest extent permissible under Sections 363 and 365 of the Bankruptcy
Code.
 
SECTION 3.04.    Financial Advisors.
 
  Except as set forth on in Section 3.04 of the Seller Disclosure Schedules, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Sellers in connection with the Transactions and no Person is
entitled to any fee or commission or like payment in respect thereof.
 
SECTION 3.05.    AS IS.
 
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL OF THE ACQUIRED ASSETS ARE
BEING SOLD AND TRANSFERRED TO BUYER ON AN “AS IS” AND “WHERE IS” BASIS AND ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR USE, ARE EXCLUDED FROM THE SALE AND TRANSFER OF THE ACQUIRED
ASSETS.  SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY NATURE WITH
RESPECT TO THE ACQUIRED ASSETS OTHER THAN AS EXPRESSLY PROVIDED FOR HEREIN.
 
SECTION 3.06.    Intellectual Property.
 
Except as set forth on Section 3.06 of the Seller Disclosure Schedules:
 
(a)    To the Sellers’ knowledge, no third party is infringing upon,
misappropriating, or otherwise violating the Circuit City Marks or the Patents.
 
(b)    To the Seller’s knowledge, the use of the Circuit City Marks in the
Business as conducted as of December 31, 2008 does not conflict with, infringe
upon or violate any trademark right of any Person.
 
(c)    The execution, delivery and performance of this Agreement and the Seller
Documents, and the consummation of the transaction contemplated hereby and
thereby, will not, to the Sellers’ knowledge, constitute a material breach of
any Contract involving any Acquired Assets, nor cause the forfeiture or
termination of any Acquired Assets, except as would not reasonably be expected
to result in a Seller Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------


 
 
(d)    Section 3.06 of the Seller Disclosure Schedules sets forth a complete and
accurate list of (i) any Contract pursuant to which any third party is
authorized to use any of the Acquired Assets (the “Seller Licenses”).  Each of
the Seller Licenses are valid and enforceable against the Sellers, and, to the
knowledge of the Sellers, the other party or parties thereto, in accordance with
its terms.
 
(e)    Sellers have implemented industry “best practices” to ensure the physical
and electronic protection of the Circuit City Data and the Alpine Data from
unauthorized disclosure, use or modification.  Other than as set forth in
Section 3.06 of the Sellers Disclosures Schedules, there has been no breach of
security involving any of the Circuit City Data or the Alpine Data.  Sellers
have neither sold nor licensed to use any Circuit City Data.  The Circuit City
Data and the Alpine Data has been collected, stored, maintained and used in
accordance with all applicable terms and policies of the Sellers, and all
applicable U.S. laws and regulations.
 
(f)    As of the date of this Agreement, the Circuit City Data and the Alpine
Data includes all historical transaction data within the possession of Sellers
with respect to each individual listed therein.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
Buyer represents and warrants to the Sellers that, except as set forth in the
Buyer Disclosure Schedules, as of the date of this Agreement and as of the
Closing Date as follows:
 
SECTION 4.01.    Organization, Standing and Power.
 
Buyer is duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation.
 
SECTION 4.02.    Authority; Execution and Delivery; Enforceability.
 
(a)    Buyer has full power and authority to execute this Agreement and, subject
to the entry of the Sale Order, to consummate the Transactions.  The execution
and delivery by Buyer of this Agreement and the consummation by Buyer of the
Transactions have been duly authorized by all necessary corporate action. Buyer
has duly executed and delivered this Agreement, and assuming this Agreement
constitutes valid and binding obligations of the other parties hereto this
Agreement will, subject to the entry of the Sale Order, constitute a valid and
binding obligation of the Buyer, enforceable against it in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) general equitable
principles.
 
(b)    To Buyer’s knowledge, no state takeover statute or similar statute or
regulation applies or purports to apply to Buyer with respect to this Agreement
or any the Transactions.
 
 
 
8

--------------------------------------------------------------------------------


 
 
SECTION 4.03.    No Conflicts; Consents.
 
(a)    The execution and delivery by Buyer of this Agreement do not, and the
consummation of the Transactions and compliance by Buyer with the terms hereof
will not conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the properties or assets of Buyer or any of its subsidiaries
under, any provision of (i) organizational documents of Buyer or any of its
subsidiaries, (ii) any Contract to which Buyer or any of its subsidiaries is a
party or by which any of their respective properties or assets is bound or
(iii) subject to the filings and other matters referred to in Section 4.03(b),
any Judgment or Applicable Law applicable to Buyer or any of its subsidiaries or
their respective properties or assets, other than, in the case of clauses (ii)
and (iii) above, any such items that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Buyer Material Adverse
Effect.
 
(b)    No consent of, or registration, declaration or filing with any
Governmental Entity is required to be obtained or made by or with respect to
Buyer or any of its subsidiaries in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, other
than (i) such filings as may be required by the Bankruptcy Court in connection
with the Cases, and (ii) such other items those that may be required solely by
reason of the participation of the Company (as opposed to any other third party)
in the Transactions.
 
SECTION 4.04.    Financing.
 
Buyer will have funds on hand as of the Closing Date which will be sufficient to
pay the Purchase Price.
 
SECTION 4.05.    No Brokers.
 
No broker, investment banker or other Person is entitled to any broker’s,
finder’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Buyer.
 
SECTION 4.06.    Litigation.
 
There are not any (a) outstanding Judgments against or affecting Buyer, (b)
Proceedings pending or threatened against or affecting Buyer, or
(c) investigations by any Governmental Entity that are pending or threatened
against or affecting Buyer that, in each case, individually or in the aggregate,
would reasonably be expected to have a Buyer Material Adverse Effect.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01.    Covenants Relating to Conduct of Business.
 
(a)    Except for matters set forth in Section 5.01 of the Seller Disclosure
Schedules or otherwise expressly permitted by the terms of this Agreement, from
the date of this Agreement to the Closing, taking into account that the Sellers
are involved in a bankruptcy proceeding, the Sellers shall not, and shall cause
their subsidiaries not to, without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, delayed or conditioned:
 
 
9

--------------------------------------------------------------------------------


 
 
(i)    directly or indirectly (through any merger, consolidation,
reorganization, issuance of securities or rights, license, lease, encumbrance or
otherwise), sell, assign, convey, transfer, license, lease or otherwise dispose
of any Acquired Assets other than (a) the Alpine Data or (b) the Circuit City
Data as permitted in Section 5.06(g);
 
(ii)    directly or indirectly solicit and/or negotiate an alternate transaction
with any other Person for the sale and purchase of any Acquired Assets prior to
the filing with the Bankruptcy Court of the Bid Procedures and Sale Motion (as
defined herein); or
 
(iii)    authorize any of, or commit or agree to take, whether in writing or
otherwise, to do any of, the foregoing actions, or request the Bankruptcy Court
to approve or authorize the Sellers to take or omit to take any action which
would breach the Sellers’ covenants under or any other provisions of this
Agreement, or consent to any such approval or authorization.
 
(b)    Advise of Changes.  The Sellers shall use all reasonable efforts to
promptly advise the Buyer orally (to be followed promptly by written
confirmation) of the occurrence of any matter or event that is material to the
Acquired Assets.
 
SECTION 5.02.    Reasonable Best Efforts.
 
Upon the terms and subject to the conditions herein provided, Buyer, on the one
hand, and each of the Sellers, on the other hand, shall (and each Seller shall
cause its subsidiaries to) use its respective reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties hereto in doing, all things necessary,
proper or advisable under Applicable Laws and regulations to ensure that the
conditions set forth in this Agreement are satisfied and to consummate and make
effective, in the most expeditious manner practicable, the Transactions,
including, without limitation, the following:
 
(a)    Buyer, on the one hand, and each of the Sellers, on the other hand, shall
(and each Seller shall cause its subsidiaries to) use its reasonable best
efforts (including, in the case of the Sellers, petitioning the Bankruptcy Court
pursuant to Sections 363 and 365 of the Bankruptcy Code) to obtain, at its own
expense, any and all approvals, authorizations, consents and other actions by
Governmental Entities, administrative agencies, courts and other Persons
necessary or appropriate (above and beyond the entry of the Sale Order) for such
party to consummate the Transactions.  Without limiting the generality of the
foregoing, each Seller shall (and shall cause its Subsidiaries to) use its
reasonable best efforts, considering the operation, force and effect of the Sale
Order in authorizing such transfers, to obtain, at its own expense, any
approvals, authorizations, consents and other actions by all parties necessary
for the Sellers to transfer to Buyer, as applicable, and Buyer to receive, all
assets associated with the Business which are Acquired Assets.
 
(b)    Each of the Sellers shall take all actions, including appropriate service
and notice of pleadings, in form and substance reasonably satisfactory to Buyer,
needed to obtain a Sale Order that authorizes, orders and effects a sale of all
of the Acquired Assets free and clear of all Excluded Liabilities and Liens
other than Assumed Liens and the other orders contemplated herein.
 
 
10

--------------------------------------------------------------------------------


 
 
(c)    Each Seller shall cooperate fully, following entry of the Sale Order
approving the sale of the Acquired Assets to Buyer or its designee, in the
arrangements for the transfer of the Acquired Assets from the Sellers to Buyer
in an orderly fashion, free and clear of and from any and all Excluded
Liabilities and Liens other than Assumed Liens and otherwise in accordance with
the terms, provisions and conditions of this Agreement and all other agreements,
documents and instruments executed and/or delivered in connection herewith,
including to the extent reasonably practical, entering into any ancillary
insolvency, restructuring or similar proceedings in any relevant non-U.S.
jurisdiction.
 
(d)    Without limiting the generality of the foregoing, the parties hereto
shall furnish to each other such necessary information and reasonable
assistance, as each may request in connection with each Seller’s preparation and
filing of applications, motion papers and filings, including the Bid Procedures
and Sale Motion needed to obtain Bankruptcy Court approval of the Transactions,
and shall execute any additional instruments necessary to consummate the
Transactions, whether before or after the Closing.
 
(e)    Subject to Applicable Law and the instructions of any Governmental
Entity, the Sellers and Buyer each shall keep the other apprised of the status
of matters relating to completion of the Transactions, including promptly
furnishing the other with copies of notices or other communications received by
Buyer or the Sellers, from any third party and/or any Governmental Entity with
respect to such Transactions.
 
(f)    Not fewer than five (5) days prior to Closing or such earlier date as
prescribed by Applicable Law, Sellers shall obtain all approvals and
certificates (including tax clearance certificates and all applicable bulk sale
filings) required by any Governmental Entity and shall deliver all notices
required by any Governmental Entity in connection with the sale of the Acquired
Assets except to the extent that any such approval certificate is not required
by entry of the Sale Order.
 
(g)           Sellers and Buyer shall use their reasonable best efforts to
satisfy and otherwise address matters related to the conveyance of Circuit City
Data identified by the CPO in the CPO Report or otherwise.
 
SECTION 5.03.    Supplemental Disclosure.
 
Each party shall promptly notify the other parties of, and furnish such other
parties with any information such other parties may reasonably request with
respect to, the occurrence to such party’s actual knowledge of any event or
condition or the existence to such party’s actual knowledge of any fact that
would reasonably be expected to cause any of the conditions set forth in Article
VI to not be satisfied.
 
SECTION 5.04.    Further Assurances.
 
From time to time, as and when requested by any party, each party shall execute
and deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as such other party may reasonably deem necessary or desirable to
consummate the Transactions, including, without limitation, providing the
assistance necessary or desirable to transfer the domain names conveyed to Buyer
pursuant to this Agreement.
 
 
11

--------------------------------------------------------------------------------


 
 
SECTION 5.05.    Service.
 
Each of the Sellers shall (and shall cause its Subsidiaries to) timely serve
notice of the Bid Procedures and Sale Motion and the Sale Notice on all Persons
legally entitled to such notices and in a manner otherwise consistent with
Applicable Law.
 
SECTION 5.06.    Circuit City Data.
 
With respect to the transfer Circuit City Data from Sellers to Buyer, Buyer (at
a minimum) agrees (a) to adopt and comply with the Privacy Policy with respect
to the Circuit City Data; (b) to use PII for the same purpose(s) as are
specified in the Privacy Policy; (c) that, prior to making any material change
to the Privacy Policy with respect to Circuit City Data or the use or disclosure
of PII different from that specified in the Privacy Policy, Buyer will notify
the persons whose PII is included in the Circuit City Data by mail or email and
afford such persons the opportunity to opt-out of the changes to the Privacy
Policy or the new uses of their Data; (d) to employ appropriate information
security controls and procedures (technical, operational, and managerial) to
protect the Circuit City Data; (e) to abide by all applicable U.S. laws and
regulations; (f) to take such additional reasonable actions as may be agreed
between Sellers and Buyer or recommended or requested by the CPO, and (g) to
grant Seller a non-exclusive, perpetual, royalty free, worldwide right to use
the Circuit City Data in connection with the offer for sale and sale of renewals
of extended warranties sold by Circuit City to its customers.
 
SECTION 5.07.    Bid Procedures and Sale Motion.
 
(a)    Within five (5) Business Days following execution of this Agreement by
both parties, the Sellers will file a motion (the “Bid Procedures and Sale
Motion”) for entry of (A) an order, in a form attached hereto as Exhibit B,
(i) authorizing the Sellers to enter into this Agreement, subject to higher or
otherwise better proposals; (ii) establishing notice, bidding and sale
procedures (such sale procedures being the “Auction” and the procedures being
the “Bid Procedures”); (iii) approving payment of the Break-up Fee and the
Expense Reimbursement if, and only if (1) Buyer is not in breach of or default
under this Agreement, (2) this Agreement is not conditioned on conducting any
further, or completing, due diligence, and (3) the Sellers consummate a
transaction with a higher or otherwise better bidder at the Auction for the sale
of all or substantially all of the Acquired Assets; and (iv) setting a sale
hearing (such order, the “Bid Procedures Order”); and (B) an order, in the form
attached hereto as Exhibit C, authorizing and approving the Agreement and the
sale of the Acquired Assets (the “Sale Order”).  The Sellers shall use their
reasonable best efforts to schedule a hearing to consider the Bid Procedures
Order and a hearing to consider the Sale Order (the “Sale Hearing”) as soon as
possible so as to obtain the entry by the Bankruptcy Court of the Bid Procedures
Order no later than April 30, 2009, and entry by the Bankruptcy Court of the
Sale Order no later than May 29, 2009.
 
(b)    Buyer and the Sellers shall cooperate with filing and prosecuting the Bid
Procedures and Sale Motion, and obtaining entry of the Bid Procedures Order and
the Sale Order, and the Sellers shall deliver to Buyer prior to filing, and as
early in advance as is practicable to permit adequate and reasonable time for
Buyer and its counsel to review and comment, copies of all proposed pleadings,
motions, notices, statements schedules, applications, reports and other papers
to be filed by the Sellers in connection with such motions and relief requested
therein.
 
 
12

--------------------------------------------------------------------------------


 
 
SECTION 5.08.    Publicity.
 
From the date hereof through the Closing Date, no public release or announcement
concerning the Transactions shall be issued by any party without the prior
consent of Buyer and the Sellers (which consent shall not be unreasonably
withheld), except as such release or announcement may be required by law, in
which case the party required to make the release or announcement shall allow
the other parties reasonable time to comment on such release or announcement in
advance of such issuance; provided, however, that the Sellers and Buyer may, in
consultation with each other, make internal announcements to their respective
employees that are consistent with the parties’ prior public disclosures
regarding the Transactions after reasonable prior notice to and consultation
with the other.
 
SECTION 5.09.    Canadian Trademarks.
 
Buyer shall, subject to the terms and conditions set forth in that certain Asset
Purchase Agreement, dated as of February 23, 2009, among BELL CANADA, 4458729
CANADA INC., INTERTAN CANADA LTD., CIRCUIT CITY STORES WEST COAST, INC. and
VENTOUX INTERNATIONAL, INC. (the “Canada APA”), execute and deliver to the
parties to the Canada APA, in connection with the closing of the transactions
contemplated in the Canada APA, a Circuit City Trade-mark License Agreement in
the form attached to the Canada APA with regard to those Circuit City Marks
constituting “Licensed Trade-marks” as defined in the Canada APA (the “Canada
License”).  Intending to be legally bound, Buyer hereby irrevocably constitutes
and appoints each Seller, and any officer thereof, acting alone, as the true and
lawful attorney-in-fact of Buyer, with full power and authority in Buyer’s name,
place and stead, to execute and deliver the Canada License to each party to the
Canada APA, or, if determined advisable by such attorney-in-fact, to deliver to
each party to the Canada APA the executed copy thereof delivered to Seller
pursuant to Section 6.03(e), in each case in connection with the closing of the
transactions contemplated in the Canada APA.  The foregoing power of attorney is
coupled with an interest and irrevocable.
 
SECTION 5.10.    Employees.
 
Notwithstanding any of the terms and conditions to the contrary herein or  in
the Non-Disclosure Agreement, dated January 23, 2009, between Buyer and the
Company (the “Non-Disclosure Agreement”), Buyer may (i) request a list from
Sellers of former officers, employees or independent contractors of Sellers
primarily related to the Business, and (ii) solicit any current or former
officer, employee or independent contractor of Sellers primarily related to the
Business for the purpose of discussing the potential retention of such
individuals by Buyer following the Closing.
 
SECTION 5.11.    Access to Information.
 
From the date hereof until the Closing Date, Sellers shall afford to Buyer and
its authorized personnel and representatives reasonable access during normal
business hours to make such reasonable investigation of the assets, properties,
business and operations of Sellers (including, without limitation, the Circuit
City Data and Alpine Data) to the extent they relate to the Business, and such
examination of the relevant books and records of the Business as Buyer may
reasonably request and to discuss the affairs, finances and accounts of the
Business with the personnel thereof.  Any such investigation or examination
shall be conducted at times reasonably acceptable to Sellers and upon reasonable
prior notice to Sellers identifying any personnel of Sellers with whom Buyer
desires to discuss the above referenced matters.  Sellers may designate any
Person to be present for any such
 
 
13

--------------------------------------------------------------------------------


 
 
discussion.  To the extent reasonably practical, from the date hereof until the
Closing Date, Sellers shall promptly inform Buyer of any and all material
matters that arise during such period affecting the Business.  Notwithstanding
anything herein to the contrary, no such investigation or examination shall be
permitted to the extent that it would require Sellers or any Affiliate to
disclose information subject to attorney-client privilege or conflict with any
confidentiality obligations to which Sellers or any Affiliates are bound, from
which Sellers will use commercially reasonable efforts to be released.
 
SECTION 5.12.    Cessation of Use, Removal of Marks.
 
Sellers shall cease all use of, and destroy all material including signage
displaying or referencing, the Marks acquired by the Buyer as of the Closing
Date.
 
SECTION 5.13.    Trademark and Patent Prosecution and Maintenance.
 
From the date hereof to the Closing Date, Sellers shall use commercially
reasonable efforts in the ordinary course of Business to protect and preserve
the Circuit City Marks and the Patents and shall not license, transfer or assign
any of such marks, or license, transfer or assign any of the City Marks or the
Patents to any Person, in the case of the Circuit City Marks and the City Marks
other than pursuant to the Circuit City Trade-mark License Agreement in the form
attached to the Canada APA with regard to those Circuit City Marks constituting
“Licensed Trade-marks” as defined in the Canada APA.
 
ARTICLE VI

 
CONDITIONS PRECEDENT
 
SECTION 6.01.    Conditions to Each Party’s Obligation.
 
The respective obligations of each party to effect the Transactions is subject
to the satisfaction or waiver on or prior to the Closing of the following
conditions:
 
(a)    Governmental Approvals.  All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Entity necessary for the consummation of the
Transactions shall have been obtained or filed or shall have occurred, as
applicable.
 
(b)    No Injunctions or Restraints.  No Applicable Law or injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Transactions
shall be in effect.
 
(c)    Bankruptcy Court Orders.  The Bankruptcy Court shall have entered the
Sale Order and any other orders necessary to permit and consummate the
Transactions, each such other order to be in form and substance reasonably
satisfactory to Buyer and all such orders shall be Final Orders; provided, that
it shall be a condition only to the obligations of Buyer, and shall not be a
condition to the obligations of Sellers, that any order, including the Sale
Order, be a Final Order.
 
SECTION 6.02.    Conditions to Obligations of Buyer.
 
The obligation of Buyer to effect the Transactions is further subject to the
satisfaction (or waiver by Buyer) on or prior to the Closing Date of the
following conditions:
 
 
 
14

--------------------------------------------------------------------------------


 
 
(a)    Representations and Warranties of the Sellers.  The representations and
warranties of the Sellers in this Agreement shall be true and correct as of the
date hereof and as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on and as of such earlier date), without regard to any materiality
or “Seller Material Adverse Effect” qualifiers contained in such representations
and warranties, in each case except for failures of such representations and
warranties to be true and correct that, (i) individually or in the aggregate,
have not had and would not reasonably be expected to have a Seller Material
Adverse Effect; or (ii) relate solely to liabilities which are Excluded
Liabilities or assets which are Excluded Assets.
 
(b)    Performance of Obligations.  The Sellers shall have performed or complied
in all material respects with all obligations and covenants required by this
Agreement to be performed or complied with by the Sellers at or prior to the
Closing.
 
(c)    Officer’s Certificate.  Buyer shall have received a certificate, dated
the Closing Date, of an officer of the Company to the effect that the conditions
specified in Section 6.02(a) and (b) above have been fulfilled.
 
(d)    Consents.  All consents listed in Section 3.02 of the Seller Disclosure
Schedules shall have been obtained and in full force and effect as of the
Closing and without imposing any obligations, financial or otherwise, on Buyer.
 
(e)    No Seller Material Adverse Effect.  Between the date hereof and the
Closing Date, there shall not have been a Seller Material Adverse Effect.
 
(f)    Documents; Actions.  At the Closing, and contemporaneously with all other
actions provided for herein, the appropriate Sellers shall have executed and
delivered the documents referenced in Section 2.02.
 
(g)    Sale Order.  The Sale Order shall be a Final Order or Final Orders
entered by the Bankruptcy Court in form attached hereto.
 
SECTION 6.03.    Conditions to Obligation of the Sellers.
 
The obligations of the Company and the Sellers to effect the Transactions are
subject to the satisfaction (or waiver by the Company) on or prior to the
Closing Date of the following conditions:
 
(a)    Representations and Warranties.  The representations and warranties of
Buyer in this Agreement shall be true and correct as of the date hereof and as
of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct on and
as of such earlier date), without regard to any materiality or “Buyer Material
Adverse Effect” qualifiers contained in such representations and warranties, in
each case except for failures of such representations and warranties to be true
and correct that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Buyer Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------


 
 
(b)    Performance of Obligations of Buyer.  Buyer shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Buyer by the time of the
Closing.
 
(c)    Officer’s Certificate.  The Sellers shall have received a certificate,
dated the Closing Date, of an officer of Buyer to the effect that the conditions
specified in subsections 6.03(a) and (b) above have been fulfilled.
 
(d)    Documents; Actions.  At the Closing, and contemporaneously with all other
actions provided for herein, the Buyer shall have executed, or caused to have
been executed, and delivered the documents referenced in Section 2.02.
 
(e)    Canada License.  Buyer shall have executed and delivered to Sellers the
Canada License.
 
ARTICLE VII

 
TERMINATION, AMENDMENT AND WAIVER
 
SECTION 7.01.    Termination.
 
(a)    Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the Transactions abandoned at any time prior to
the Closing:
 
(i)     by mutual written consent of the Sellers and Buyer;
 
(ii)    upon written notice, by either Buyer or the Sellers, if the Closing
shall not have occurred on or before the earlier of (i) consummation of an
alternate transaction, (ii) thirty (30) days after the Sale Hearing or (iii)
July 15, 2009 (the “Drop Dead Date”); provided, however, that, if the Closing
shall not have occurred on or before the Drop Dead Date due to a material breach
of this Agreement by Buyer or the Sellers, the breaching party may not terminate
this Agreement pursuant to this Section 7.01(a);
 
(iii)    by Sellers, if any condition to the obligations of Seller set forth in
Section 6.01 or 6.03 shall have become incapable of fulfillment other than as a
result of a breach by Sellers of any covenant or agreement contained in this
Agreement, and such condition is not waived by Sellers in writing;
 
(iv)   by Buyer, if any of the conditions to the obligations of Buyer set forth
in Section 6.01 or 6.02 shall have become incapable of fulfillment other than as
a result of a breach of any representation, warranty, covenant or agreement
contained in this Agreement by Buyer, and such condition is not waived by Buyer
in writing;
 
(v)    by the Sellers, if Buyer shall have breached or failed to perform in any
material respect any of its respective representations, warranties, covenants or
other agreements contained in this Agreement, and such breach or failure to
perform (i) would give rise to the failure of a condition set forth in Section
6.01 or 6.03, as applicable, and (ii) cannot be or has not been cured prior to
the date that is five (5) days from the date
 
 
16

--------------------------------------------------------------------------------


 
 
that Buyer is notified by the Company of such breach or failure to perform;
provided, however, that the Sellers shall not have a right to terminate this
Agreement under this Section 7.01(a)(v) if any Seller is then in material breach
of this Agreement;
 
(vi)         by Buyer, if the Sellers shall have breached or failed to perform
in any material respect any of its respective representations, warranties,
covenants or other agreements contained in this Agreement, and such breach or
failure to perform (i) would give rise to the failure of a condition set forth
in Section 6.01 or 6.02, as applicable, and (ii) cannot be or has not been cured
prior to the date that is five (5) days from the date that the Seller is
notified by Buyer of such breach or failure to perform; provided, however, that
Buyer shall not have a right to terminate this Agreement under this Section
7.01(a)(vi) if Buyer is then in material breach of this Agreement;
 
(vii)         by Buyer, upon written notice to the Sellers, if the Bid
Procedures Order is not entered on or before twenty (25) days following the
filing of a motion to seek approval of the Bid Procedures Order, or is stayed,
reversed, amended or vacated; provided, however, that Buyer shall not have a
right to terminate this Agreement under this Section 7.01(a)(vii) if Buyer is
then in material breach of this Agreement;
 
(viii)    by Buyer, upon written notice to the Sellers, if the Sale Order has
not been entered within forty-five (45) days after the entry of the Bid
Procedures Order, or if after such entry, such Sale Order has not, within eleven
(11) days after its entry, become final, non appealable and no longer subject to
appeal, reconsideration or stay; provided, however, that Buyer shall not have a
right to terminate this Agreement under this Section 7.01(a)(viii) if (a) Buyer
is then in material breach of this Agreement or (b) Buyer is not determined by
the Sellers, in their sole discretion, to be the highest or otherwise best
bidder at the Auction;
 
 
(ix)   by either the Sellers or Buyer, if an Applicable Law or injunction which
shall have become final and nonappealable is in effect preventing the
consummation of the Transactions; and
 
(x)    by the Sellers if the Sellers terminate the bidding process or the
Auction for the Acquired Assets.
 
(b)    In the event of termination by the Company or Buyer pursuant to this
Section 7.01, written notice thereof shall forthwith be given to the other
parties and the Transactions shall be terminated, without further action by any
party.  If the Transactions are terminated as provided herein:
 
(i)    Buyer shall, upon request, return to the Company or destroy all documents
and other material received from the Sellers relating to the Transactions,
whether so obtained before or after the date hereof; and
 
(ii)    all confidential information received by Buyer with respect to the
business of the Company and its subsidiaries shall be treated in accordance with
the Non-Disclosure Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement.
 
 
 
17

--------------------------------------------------------------------------------


 
 
SECTION 7.02.    Effect of Termination.
 
If this Agreement is terminated and the Transactions are abandoned as described
in Section 7.01(a), (a) this Agreement shall become null and void and of no
further force and effect, except for the provisions of this Article VII; and (b)
except as set forth in clause (a) of this Section 7.02, there shall be no
liability hereunder on the part of Buyer, the Sellers, or their respective
officers, directors, shareholders, managers, members or partners, provided that
no termination shall relieve any party of liability for any material breach of
any provision of this Agreement occurring prior to such termination.
 
SECTION 7.03.    Amendments and Waivers.
 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer may
waive compliance by the Sellers with any term or provision of this Agreement
that the Sellers were or are obligated to comply with or perform.  By an
instrument in writing, the Sellers may waive compliance by Buyer with any term
or provision of this Agreement that Buyer was or is required to comply with or
perform.
 
ARTICLE VIII

 
GENERAL PROVISIONS
 
SECTION 8.01.    Expenses.
 
Except as set forth in this Agreement and whether or not the Transactions are
consummated, each party shall bear all costs and expenses incurred or to be
incurred by such party in connection with this Agreement and the consummation of
the Transactions.
 
SECTION 8.02.    No Survival of Representations and Warranties.
 
The parties agree that the representations and warranties contained in this
Agreement shall not survive the Closing hereunder, and none of the parties shall
have any liability to each other after the Closing for any breach thereof.
 
SECTION 8.03.    Assignment.
 
This Agreement and the rights and obligations hereunder shall not be assignable
or transferable by any party without the prior written consent of the other
parties hereto; provided, however, that, Buyer may assign its rights and
obligations hereunder, in whole or in part, to one or more designees of Buyer,
provided that no such assignment shall relieve Buyer of its liabilities and
obligations hereunder if such assignee does not perform such obligations and,
provided, further, that this Agreement may be assigned to one or more trustees
appointed by the Bankruptcy Court to succeed to the rights of the Sellers;
provided, however, that any such assignment shall not affect Buyer’s rights
hereunder.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, and except as otherwise expressly provided herein, no other Person
shall have any right, benefit or obligation hereunder.
 
SECTION 8.04.    No Third Party Beneficiaries.
 
This Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.
 
 
 
18

--------------------------------------------------------------------------------


 
 
SECTION 8.05.    Remedies.
 
Except as otherwise expressly provided in this Agreement, any and all remedies
expressly conferred upon a party to this Agreement shall be cumulative with, and
not exclusive of, any other remedy contained in this Agreement, at law or in
equity and the exercise by a party to this Agreement of any one remedy shall not
preclude the exercise by it of any other remedy.  In addition, the parties agree
that irreparable damage would occur in the event that the parties fail to
perform their obligations in accordance with the terms of this Agreement and
each party shall be entitled to specific performance in such event, in addition
to any other remedy at law or in equity.
 
SECTION 8.06.    Notices.
 
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent
by overnight courier service and shall be deemed given when so delivered by
hand, or after one Business Day in the case of overnight courier service or, if
faxed, on the day confirmation of successful facsimile transmission is obtained
by the sender thereof, as follows:
 
 
(a)
if to Buyer,

 
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, New York   11050
Attention: Larry Reinhold, Chief Financial Officer
Tel: (516) 608-3118
Fax:

 
 
 
with a copy to:

 
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, New York   11050
Attention: Curt Rush, General Counsel
Tel: (516) 608-6708
Fax:

 
 
 
and with a further copy to:

 
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York  10036
Attention: Eric Lerner
Tel: (212) 715-9494
Fax: (212) 715-8000

 
 
 
19

--------------------------------------------------------------------------------


 
 
                  (b)
if to the Sellers,

 
 
Circuit City Stores, Inc.
9950 Mayland Avenue
Richmond, VA  23233
Attn:  Danny W. Ramsey, Esq.
Tel:  (804) 486-2937
Fax:  (804) 486-8248

 
 
with a copy to:

 
 
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square P.O. Box 636
Wilmington DE 19801
Attn: Gregg M. Galardi, Esq.
Tel:  (302) 651-3000
Fax:  (302) 651-3001

 
 
SECTION 8.07.    Interpretation; Exhibits and Schedules; Certain Definitions.
 
(a)    The headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  When a
reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated.
 
(b)    For all purposes hereof:
 
“affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
 
“Alpine Data” means the Data collected by Sellers via Sellers’ retail channels
other than the circuit city.com website (including without limitation historical
sales data by SKU and via each of Sellers’ sales channels, and including retail
store sales data by store and SKU), and is commonly referred to by Sellers as
the “Alpine database,” but does not mean (i) such Data (a) as is included within
the definition of “Circuit City Data” or (b) that concerns consumers whose Data
is included within the definition of "Circuit City Data";  (ii) personally
identifiable consumer records on backup tapes and on paper copies of sales
tickets; (iii) credit card account numbers and other financial records; and (iv)
records of individuals whose addresses are outside the United States.
 
“Assumed Liens” means, to the extent they would not be eliminated by the Sale
Order, the Liens described in Section 3.03.
 
“Bankruptcy Code” means title 11 of the United States Code.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia.
 
 
20

--------------------------------------------------------------------------------


 
 
“Break-up Fee” means $250,000, which is subject to Bankruptcy Court approval and
is payable only to the extent and under the circumstances set forth in this
Agreement.
 
“Business” means the entirety of that portion of the business of Seller and its
Affiliates that is comprised of the ownership and/or operation of Circuit City
commercial websites, including, without limitation, www.circuitcity.com, all of
which websites are listed in the annexed Schedule 1.02, it being understood that
such ownership and operation includes, without limitation, the advertising,
promotion, marketing, transfer and sale of goods and services, and entry into
agreements and arrangements with customers, suppliers, service providers and
other parties in connection therewith, but does not include Sellers’ Firedog
business.
 
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banks in New York, NY are authorized or required by law or executive
order to remain closed.
 
“Buyer Material Adverse Effect” means the occurrence of a material adverse
effect on the ability of Buyer to perform its obligations under this Agreement.
 
“Circuit City Data” means (a) the Data collected by Sellers via the circuit
city.com website and (b) Data collected by Sellers via Sellers’ retail channels
other than the circuit city.com website (including without limitation historical
sales data by SKU and via each of Sellers’ sales channels, and including retail
store sales data by store and SKU) that concerns consumers who have made a
purchase via the circuitcity.com website, but does not mean (i) personally
identifiable consumer records on backup tapes and on paper copies of sales
tickets; (ii) credit card account numbers and other financial records; (iii)
records of individuals whose addresses are outside the United States; and (iv)
“cookie” information collected from persons visiting the circuitcity.com web
site.
 
“Contract” means all contracts, agreements, leases, licenses, indentures, notes,
bonds, mortgages, deeds of trust, loan agreements, credit agreements, pledges,
encumbrances, guarantees, reciprocal easement agreements, financing agreements,
commitments, conditional sales contracts, collective bargaining agreements,
permits, instruments, bids, orders, proposals and other legally binding
arrangements, whether written or oral.
 
“CPO” means a “consumer privacy ombudsman” as defined in the Bankruptcy Code.
 
“CPO Report” means the report, if any, filed with the Bankruptcy Court by a CPO.
 
“Data” means customer data (including, without limitation, customer names, email
addresses, mailing addresses, methods of contact and historical sales data with
respect to each such customer) in a standard electronic format usable for direct
marketing purposes.
 
“Excluded Liabilities” means Liabilities of the Sellers or any of their
affiliates.
 
“Expense Reimbursement” means the actual, reasonable, and documented attorney’s
fees and expenses incurred by Buyer on or after January 23, 2009 and related to
the Transactions in an amount not to exceed $75,000, which is subject to
Bankruptcy Court approval and is payable only to the extent and under the
circumstances set forth in this Agreement.
 
 
21

--------------------------------------------------------------------------------


 
 
“Final Order” means an order of the Bankruptcy Court or other court of competent
jurisdiction: (a) as to which no appeal, notice of appeal, motion to amend or
make additional findings of fact, motion or alter or amend judgment, motion for
rehearing or motion for new trial has been timely filed or, if any of the
foregoing has been timely filed, it has been disposed of in a manner that
upholds and affirms the subject order in all material respects without the
possibility for further appeal or rehearing thereon; (b) as to which the time
for instituting or filing an appeal, motion for rehearing or motion for new
trial shall have expired; and (c) as to which no stay is in effect; provided,
however, that the filing or pendency of a motion under Federal Rule of
Bankruptcy Procedure 9024 shall not cause an order not to be deemed a “Final
Order” unless such motion shall be filed within ten (10) days of the entry of
the order at issue.
 
“including” means including, without limiting the generality of the foregoing.
 
“Liabilities” means, as to any Person, all debts, adverse claims, liabilities,
commitments, responsibilities and obligations of any kind or nature whatsoever,
direct, indirect, absolute or contingent, matured or unmatured of such Person,
whether accrued, vested or otherwise, whether known or unknown, foreseen or
unforeseen, and whether or not actually reflected, or required to be reflected,
in such Person’s balance sheets or other books and records.
 
“Liens” means mortgages, liens, security interests, charges, easements, leases,
subleases, covenants, rights of way, options, claims, restrictions or
encumbrances of any kind.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.
 
“PII” means “personally identifiable information” as defined in the Bankruptcy
Code.
 
“Privacy Policy” means Sellers' privacy policies attached as Exhibit D.
 
“Proceeding” means any claim, action, suit, proceeding or investigation in or
before any Governmental Entity, whether brought, initiated, asserted or
maintained by a Governmental Entity or any other Person or entity.
 
“Sale Notice” means the notice given pursuant to the Bid Procedures Order.
 
“Seller Material Adverse Effect” means the occurrence of a material adverse
effect on the ability of any Seller to perform its obligations under this
Agreement.
 
“subsidiaries” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person
or by another of its subsidiaries.
 
“Transactions” means the transactions contemplated by this Agreement.
 
 
22

--------------------------------------------------------------------------------


 
 
“Transfer Taxes” means any transfer, documentary, sales, use, stamp, privilege,
registration and other such taxes, any conveyance fees, any recording charges
and any other similar fees and charges (including penalties, interest and
additions in respect thereof).
 
SECTION 8.08.    Counterparts.
 
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties.
 
SECTION 8.09.    Entire Agreement.
 
This Agreement and the Non-Disclosure Agreement, along with the Schedules and
Exhibits thereto, contain the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter.  None of the
parties shall be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein or in the Non-Disclosure Agreement.
 
SECTION 8.10.    Severability.
 
If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other Persons or circumstances.
 
SECTION 8.11.    Exclusive Jurisdiction.
 
The Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of
this Agreement and to decide any claims or disputes which may arise or result
from, or be connected with, this Agreement, any breach or default hereunder, or
the Transactions.  Any and all claims, actions, causes of action, suits and
proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 8.06 hereof.
 
SECTION 8.12.    Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
Bankruptcy Code and the internal laws of the Commonwealth of Virginia applicable
to agreements made and to be performed entirely within such State, without
regard to the conflicts of law principles of such State.
 
SECTION 8.13.    Waiver of Jury Trial.
 
Each party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Transactions.  Each party (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement, as applicable, by, among other things, the
mutual waivers and certifications in this Section 8.13.
 
 
23

--------------------------------------------------------------------------------


 
 
SECTION 8.14.    Bankruptcy Court Approval.
 
This Agreement shall not be binding on the Sellers until the Sale Order is
entered, other than Article V (other than covenants to be performed after the
Closing) and Article VIII, which shall be binding upon entry of the Bid
Procedures Order.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 
 
 
24
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
 
                                                   SYSTEMAX INC.
 
               By:  /s/ Richard Leeds
               Name: Richard Leeds
               Title: Chairman and Chief Executive Officer
 
               CIRCUIT CITY STORES, INC.
 
               By:  /s/ James Marcum
               Name: James Marcum
               Title: Vice Chairman, Acting Chief Executive   Officer and
President
 
               CIRCUIT CITY STORES WEST COAST, INC.
 
               By:  /s/ Daniel W. Ramsey
               Name: Daniel W. Ramsey
               Title: President
 
 

 
 

--------------------------------------------------------------------------------

 
 




Systemax, Inc.
11 Harbor Park Drive
Port Washington, New York 11050


April 9, 2009


Circuit City Stores, Inc.
Circuit City Stores West Coast, Inc.
9950 Mayland Avenue
Richmond, VA 23233
Attn: Danny W. Ramsey, Esq.


Re: Asset Purchase Agreement


Gentlemen:


Reference is made to that certain Asset Purchase Agreement (the “Agreement”),
dated as of April 5, 2009, among Systemax, Inc., as Buyer, and Circuit City
Stores West Coast, Inc. and Circuit City Stores, Inc., as Sellers.


We agree to amend Section 5.07(a)(iii) to the Agreement to read as follows:


“(iii) approving payment of the Break-up Fee and the Expense Reimbursement if,
and only if (A) (1) Buyer is not in breach of or default under this Agreement,
(2) this Agreement is not conditioned on conducting any further, or completing,
due diligence or any financing contingency, and (3) the Sellers consummate a
transaction with a higher or otherwise better bidder at the Auction for the sale
of all or substantially all of the Acquired Assets, or (B) the Sellers terminate
the bidding process or the Auction; and”


We agree to amend Section 7.01(a)(x) to the Agreement to read as follows:


“by the Sellers or Buyer if the Sellers terminate the bidding process or the
Auction for the Acquired Assets.”



Please confirm the amendments to the Agreement as provided above by signing a
copy of this letter agreement in the space provided below.




                    Sincerely,




                    Systemax, Inc.


                    By: /s/ Curt Rush
                   Name: Curt Rush
                   Title: Secretary and General Counsel



 
 

--------------------------------------------------------------------------------

 
 




Agreed and accepted as of the date
first written above:
 


 
Circuit City Stores West Coast, Inc.
 
By: /s/ Daniel W. Ramsey
   Name: Daniel W. Ramsey
   Title: President
 
 

 
 
Circuit City Stores, Inc.
 
By: /s/ James Marcum
   Name: James Marcum
   Title: Vice Chairman, Acting Chief Executive Officer and President


 
 


 

--------------------------------------------------------------------------------

 




Systemax Inc.
11 Harbor Park Drive
Port Washington, New York 11050


May 14, 2009


Circuit City Stores, Inc.
Circuit City Stores West Coast, Inc.
9950 Mayland Avenue
Richmond, VA 23233
Attn: Danny W. Ramsey, Esq.


Re: Asset Purchase Agreement


Gentlemen:


Reference is made to that certain Asset Purchase Agreement (the “Agreement”),
dated as of April 5, 2009, among Systemax Inc., as Buyer, and Circuit City
Stores West Coast, Inc. and Circuit City Stores, Inc., as Sellers, as amended by
that certain letter agreement dated April 9, 2009. Capital terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Agreement.


The Buyer and Sellers agree to the following:


(A)           At the Closing, the Sellers shall, at Sellers’ expense, deliver
the Acquired Assets to Pocahontas Acquisition Corp, as the Buyer’s designee
under the Agreement.  Pursuant to Section 2.03 of the Agreement the Seller shall
execute the Bill of Sale and Assignment and Assumption Agreement in favor of
Pocahontas Acquisition Corp, together with such other documents as the Buyer may
reasonably require, including, without limitation, as needed to convey to
Pocahontas Acquisition Corp ownership of the Data, website content, toll-free
numbers, and domain names included in the Acquired Assets pursuant to the final
Sale Order.


(B)           Pursuant and subject to the final Sale Order, at the Closing the
Sellers shall deliver, or cause to be delivered, to Epsilon Data Management, LLC
on behalf of Pocahontas Acquisition Corp, the Alpine Data and the Circuit City
Data.


(C)           Section 1.03 of the Agreement is hereby amended by deleting the
phrase “Six Million Five Hundred Thousand Dollars ($6,500,000)” and replacing
such phrase with the phrase “Fourteen Million Dollars ($14,000,000)”.


(D)           Section 1.04(a) of the Agreement is hereby amended to add the
following language to the end of such section:


“Notwithstanding the foregoing, if by the date that payment of any amounts
relating to the Third Earn-Out Period is due under Sections 1.04(c), (d) or (e)
below, as applicable (the “Earn-Out Guarantee Date”), Sellers shall not have
received, under this Section 1.04(a), Earn-Out Payments in an aggregate amount
equal to Three Million Dollars ($3,000,000)
 
 

--------------------------------------------------------------------------------


 
 
(the “Earn-Out Guarantee Amount”) the Buyer shall pay or cause to be paid to
Sellers an amount equal to any shortfall (the “Earn-Out Short Fall Amount”)
between (x) the Earn-Out Guarantee Amount and (y) the actual Earn-Out Payments
Sellers shall have received under this Section 1.04(a) by the Earn-Out Guarantee
Date. Within three (3) Business Days following the Closing Date the Buyer shall
post an irrevocable letter of credit issued by JPMorgan Chase in favor of
Sellers in respect of and securing the Buyer’s obligation to pay or cause to be
paid to Sellers the Earn-Out Short Fall Amount (if any) up to the Earn-Out
Guarantee Amount in accordance with the terms set forth in this Section
1.04(a).”


(E)           Section 5.06(g) of the Agreement is hereby amended to add the
following language to the end of such section:


“The Buyer and its assigns shall not (1) communicate with persons who were
customers of Circuit City (the "Warranty Customer") and to whom a
warranty contract was issued for any product sold by Circuit City under any
agreement between Circuit City and any third party pursuant to which warranty
contracts were issued prior to March 31, 2009 (each a "Warranty Contract") with
respect to or in connection with any issue related to such Warranty Contract,
except if the inquiry or contact is initiated by such Warranty Customer in which
case the Buyer or its assigns shall direct the Warranty Customer to the present
obligor or administrator for such Warranty Contract, (2) solicit any Warranty
Customer to cancel an existing Warranty Contract, or (3) solicit any Warranty
Customer to renew or replace any existing Warranty Contract; provided, however,
that neither the Buyer nor its assigns are prohibited from contacting any such
Warranty Customer for any other purpose.”


(F) Section 5.09 of the Agreement is hereby amended to add the following at the
end of the phrase "in the form attached to the Canada APA" appearing therein:


", as amended by the side letter dated May 12, 2009 between the parties to the
Canada APA and InterTan, Inc."


(G) Section 5.09 of the Agreement is further hereby amended by deleting the
final sentence of such section and replacing it with the following sentence:


“Intending to be legally bound, Buyer hereby irrevocably constitutes and
appoints each Seller, and any officer thereof, acting alone, as the true and
lawful attorney-in-fact of Buyer, with full power and authority in Buyer’s name,
place and stead, to date and deliver the executed Canada License delivered by
Buyer to Sellers at the Closing pursuant to Section 2.03(d). The foregoing power
of attorney is coupled with an interest and irrevocable.”


(H) Section 8.09 of the Agreement is hereby amended to add the following
language to the end of such section:


“In the event of a conflict between the terms of this Agreement and the Sale
Order the terms of the Sale Order shall prevail.”


(I) Section 3.03 and the second paragraph of Section 3.06 of the Seller
Disclosure Schedules to the Agreement are each hereby amended to read in their
entirety as follows:
 
 

--------------------------------------------------------------------------------



 
"Certain of the Circuit City Marks are currently subject to that certain Amended
and Restated Trade-Marks License Agreement, effective May 11, 2009, between
Circuit City Stores West Coast, Inc. and InterTAN Canada Ltd. and will
constitute "Licensed Trade-marks" as defined in that certain Asset Purchase
Agreement, dated as of February 23, 2009 among BELL CANADA, 4458729 CANADA INC.,
INTERTAN CANADA LTD., CIRCUIT CITY STORES WEST COAST, INC. and VENTOUX
INTERNATIONAL, INC. (the "Canada APA"), pursuant to which Circuit City Stores
West Coast, Inc. and any purchaser of such Circuit City Marks is obligated,
subject to the terms and conditions set forth therein, to execute a Circuit City
Trade-mark License Agreement in the form attached to the Canada APA, as amended
by the side letter dated May 12, 2009 between the parties to the Canada APA and
InterTan, Inc."


(J) Schedule 1.02(a)(i) to the Agreement is hereby amended to add the following
language to the end of such schedule:


“Circuit City” and related Trademark Applications for Registration and
Registrations (cont.):


All right, title and interest including, without limitation, any common law
rights with respect to or associated with the abandoned Canadian trademarks
applications for THE SOURCE BY CIRCUIT CITY & Design (Canadian application
number 1253279) and THE SOURCE BY CIRCUIT CITY (Canadian application number
1252450), but solely for the purpose of allowing Buyer to license such rights
pursuant to the Canada License, which Canada License includes an express
acknowledgement by Buyer and the licensee thereunder that Buyer and such
licensee will not be entitled to use or license such trade-marks in Canada after
expiry or termination of the Canada License. For greater certainty, Buyer
acknowledges that even if the Canadian application numbers 1253279 and 1252450
have not been abandoned by the Closing, CCWC will be abandoning such
applications forthwith, and no right, title or interest in and to the pending
Canadian applications will be transferred to Buyer, except as expressly referred
to herein.


“Circuit City” and related Domain Registrations (cont.):


circuitcity.cn


circuitcity.ca


circuitcitycanada.ca


circuitcitycanada.com


(K)           Section 1.04(e) of the Agreement is hereby amended by deleting the
phrase “delivery of the Earn-Out Certificate” and replacing such phrase with the
phrase “expiry of the Audit Period”.


(L)           Section 2.02 of the Agreement is hereby amended to add the
following language as Section 2.02(h):
 
 

--------------------------------------------------------------------------------



 
“(h)           An executed Domain Name Assignment from InterTan Canada Ltd. to
the Buyer or its designee, dated as of the Closing Date, in the form attached as
Exhibit E hereto.”


Please confirm the terms of this letter agreement as provided above by signing a
copy of this letter agreement in the space provided below.




[Signature page follows]
 
 
 

 

--------------------------------------------------------------------------------

 



                    Sincerely,




                    Systemax Inc.


                    By: /s/ Larry Reinhold
                  Name: Larry Reinhold
                  Title: Chief Financial Officer




                    Pocahontas Acquisition Corp


                    By: /s/ Larry Reinhold
                  Name: Larry Reinhold
                  Title: Vice President




Agreed and accepted as of the date
first written above:
 


 
Circuit City Stores West Coast, Inc.
 
By: /s/ Michelle Mosier
   Name: Michelle Mosier
   Title:  Treasurer, Chief Financial Officer and Secretary
 

 
Circuit City Stores, Inc.
 
By: /s/ Michelle Mosier
   Name: Michelle Mosier
   Title: Vice President and Controller






 